                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ROBERT JONES,

       Plaintiff,

v.                                                      Case No. 6:17-cv-2018-Orl-37TBS

LOWE’S HOME CENTERS, LLC; MTD
SOUTHWEST INC.; and TROY-BILT
LLC,

      Defendants.
_____________________________________

                                          ORDER

       In this products liability case, Plaintiff Robert Jones sues Defendants for negligence

and strict liability in the design and manufacture of a leaf blower whose impeller

exploded during Plaintiff’s operation. (See Docs. 2, 31.) To prove the design defect claims,

Plaintiff retained Dr. Bryan Durig as his liability expert. (See Doc. 65-1, p. 1.) Defendants

then filed a Daubert motion to exclude Dr. Durig’s testimony and report as unreliable.

(Doc. 64 (“Daubert Motion”).) Defendants also seek summary judgment on Plaintiff’s

design defect claims, premised on excluding Dr. Durig’s testimony as unreliable. (Doc.

63, pp. 15–17 (“MSJ”); see also Doc. 64, pp. 1–2 (incorporating Defendants’ MSJ arguments

into Daubert Motion).) Defendants seek summary judgment on Plaintiff’s manufacturing

defect claims. (Doc. 63, p. 15.) On review, the Court finds that the Daubert Motion is due

to be denied and the MSJ granted in part and denied in part.




                                             -1-
                                   I.      BACKGROUND

       Mr. Jones works as a sexton at Maitland Presbyterian Church. (Doc. 62-1, p. 12:18–

25.) He sets up for different church events, which involves cleaning leaves from the

entryways before a service so congregants can enter. (Id. at 14:9–15, 17:23–25.) The church

has a leaf blower for that purpose; in October 2016, it owned an electric blower/vacuum

model TB197BV (“Subject Blower”), pictured below, that Mr. Jones used frequently. (Id.

at 19:14–20.)




(Doc. 62-2, p. 18.) The TB197BV functions as both a blower and a vacuum, meaning it

blows or vacuums air through the blower tube depending on the setting. (Doc. 65-1, p. 3,

Doc. 63-6, p. 5.) It can produce an airstream for blower operation up to 245 miles per hour

and 475 cubic feet per minute. (Doc. 65-1, p. 3.) Its motor can operate up to 16,000 rotations

per minute, driving the impeller’s rotation at the same speed. (Id.) And by nature, because

leaf blowers essentially function to move debris around at high speeds, its operating

manual instructs operators to wear protective eyewear during use. (Doc. 67-3, pp. 51:16–


                                             -2-
23, 54:1–4.)

       But debris is not always the issue, as Mr. Jones can attest. Mr. Jones will forever

remember October 2, 2016. That morning, after a stormy night, Mr. Jones was using the

Subject Blower to clear leaves before Sunday service started. (Doc. 62-1, p. 17:23–25.) He

started by blowing the leaves off the front of the church, finishing in about three minutes.

(Id. at 18:1–10.) He moved to the back of the church, plugged the Subject Blower in, and

turned it on. (Id.) A couple minutes later, “it just exploded.” (Id.) Pained, he immediately

put his hand over his face and felt a “handful of blood”; his right eye was gushing and

he started “screaming, asking somebody to help [him].” (Id. at 18:1–12.) Someone called

9-1-1, and Mr. Jones was taken to Florida South Hospital. (Id. at 18:1–10.)

       At the hospital, a specialist came in to assess Mr. Jones’ eye injury. (Id. at 31:6–12.)

The specialist told Mr. Jones that without immediate surgery, Mr. Jones would lose his

eye, so Mr. Jones went into surgery. (Id.) His eye had to be sewn back into its socket. (Id.

at 37:23–38:2.) In total, Mr. Jones had three surgeries—the second was a laser repair of his

retina and the third was to remove a cataract and implant a new lens. (Id. at 43:2–3, 9–11.)

Despite the surgeries, his vision hasn’t been restored. (Id. at 39:23–40:3.) What was once

perfect is now a blur. (Id. at 11:9–16, 40:4–6.) His activities are now limited—he doesn’t

drive, go out at night, or go to the gym and lift weights. (Id. at 39:23–40:3, 40:11–19.) He

has various work restrictions, too, and will not blow leaves anymore. (Id. at 41:10–18; Doc.

67-2, p. 15:18–25.)

       Following the accident, Mr. Jones sued Defendants for negligence and strict

liability based on manufacturing and design defects in the Subject Blower. (Doc. 2; see also

                                             -3-
Doc. 56 (Plaintiff dismissed his failure to warn claims).) To support the design defect

claim, Mr. Jones identified Dr. Bryan Durig as an expert in engineering. (Docs. 65-1; 63-

4.) On evaluation, Dr. Durig submitted an expert report opining that the Subject Blower’s

inclusion of a plastic/polymer impeller was a design defect based on its propensity to

fracture, and the Subject Blower should have used either a metal impeller or encased the

plastic impeller with a metal lining or ring to guard against possible fracture. (Doc. 65-1,

pp. 4–5.) Defendants seek to exclude Dr. Durig’s testimony as unreliable (Doc. 64), and

move for summary judgment on the same grounds (Doc. 63, pp. 15–17). Defendants also

seek summary judgment on the manufacturing defect claims. (Doc. 63, p. 15.) Following

full briefing (Docs. 65, 67, 70) and a hearing on the Daubert Motion (Doc. 75), 1 both matters

are ripe.

                                 II.    LEGAL STANDARDS

       A.     Daubert Motion

       In its gatekeeping role, a district court is tasked to ensure that juries only hear

“expert” opinions that satisfy these requirements:

       Qualifications—a witness that is “qualified as an expert by knowledge,
       skill, experience, training, or education” may testify as to his opinions of
       scientific, technical, or other specialized knowledge (Fed. R. Evid. 702)
       (“Qualification Requirement”);

       Reliability—the testimony is “based upon sufficient facts or data”
       (Fed. R. Evid. Rule 702(b)) and “is the product of reliable principles and
       methods” (Fed. R. Evid. Rule 703(c)), which the witness applied “reliably to

       1 At the hearing, the Court also heard argument on Plaintiff’s motion to exclude
Defendants’ expert witness (Doc. 62). (See Doc. 75.) As explained there, the Court declined
to rule on that motion if and until trial, as the relevance of such testimony depends on
how Plaintiff presents his case. (Id.)
                                             -4-
          the facts of the case” (Fed. R. Evid. Rule 702(d)) (“Reliability
          Requirement”); and

          Helpfulness—the testimony will help the jury to “understand the evidence
          or to determine a fact in issue” (Fed. R. Evid. Rule 702(a)) (“Helpfulness
          Requirement”).

City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562–63 (11th Cir. 1998); see also

Cooper v. Marten Transp., Ltd., 539 F. App’x 963, 965–67 (11th Cir. 2013). Importantly, the

Court must abstain from credibility determinations and any assessment of the merits of

an expert witness’s opinion—which are matters exclusively reserved to juries—and must

instead narrowly focus on whether the proponent of the expert witness has established

the Qualification, Reliability, and Helpfulness Requirements. See Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, 594–95 (1993); see also Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 155 (2000).

          To determine whether the Qualification Requirement is met, “courts generally

look to evidence of the witness’s education and experience” and determine whether such

qualifications and expertise sufficiently “fit” with “the subject matter of the witness’s

proposed testimony.” In re Mentor Corp. ObTape Transobturator Sling Prods. Liab. Litig., 711

F. Supp. 2d 1348, 1367 (M.D. Ga. 2010) (citing Maiz v. Virani, 253 F.3d 641, 665 (11th Cir.

2001)).

          A determination on the Reliability Requirement involves several considerations

that vary depending on the opinions and testimony, and include the following well-

known Daubert factors:

             (1) whether the expert’s theory can be or has been tested;


                                              -5-
            (2) whether the theory has been subject to peer review and publication;

            (3) the known or potential rate of error of the particular scientific
                technique; and

            (4) whether the technique is generally accepted in the scientific
                community.

Daubert, 509 U.S. 579; United States v. Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004). The

factors pertinent to an analysis of the Reliability Requirement—including the Daubert

factors—“are only illustrative and may not all apply in every case.” United States v. Abreu,

406 F.3d 1304, 1307 (11th Cir. 2005). Ultimately, the district court must identify the

pertinent factors, and it is accorded “wide latitude in deciding how to determine

reliability.” Id.

        Finally, the Helpfulness Requirement turns on:

                the common sense inquiry [of] whether the untrained layman
                would be qualified to determine intelligently and to the best
                possible degree the particular issue without enlightenment
                from those having a specialized understanding of the subject
                involved in the dispute.

See Fed. R. Evid. 702, Advisory Committee Notes (citation omitted).

        The burden of establishing admissibility is borne by the proponent of the expert

opinion. See Kilpatrick v. Breg, Inc., 613 F.3d 1329, 1335 (11th Cir. 2010) (citing McCorvey v.

Baxter Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002)); see also Frazier, 387 F.3d at

1260. The proponent need not prove that the opinion is scientifically correct, just that it is

reliable and helpful. See Lord v. Fairway Elec. Corp., 223 F. Supp. 2d 1270, 1279 (M.D. Fla.

2002) (citing Fed. R. Evid. 702, Advisory Committee Notes). If the proponent does so,

then the court should open the gate by permitting the proponent to elicit testimony from

                                              -6-
the expert witness about his or her reliable opinions and by allowing the jury to fulfill its

role of determining the weight to accord such testimony. The Court’s limited gatekeeping

role “is not intended to supplant” presentation of contrary evidence to the jury or the

practice of cross-examination in a courtroom. See United States v. Ala. Power Co., 730 F.3d

1278, 1282–85 (11th Cir. 2013). Once the proponent satisfies the minimum threshold for

admissibility, the parties’ remaining reliability and relevance disputes must be decided

by the jury—preferably based on the litigants’: (1) presentation of contrary evidence, such

as testimony from the litigant’s own expert witness providing both contrary opinions and

criticism of—among other things—the opposing expert’s qualifications and the

inaccuracy or unreliability of his or her opinions; and (2) use of cross-examination and

appropriate     legal   argument.     See    id.;   see   also   Costa    v.   Wyeth,    Inc.,

No. 8:04-cv-2599-T-27MAP, 2012 WL 1069189, at *2 (M.D. Fla. Mar. 29, 2012).

       B.     Summary Judgment

       Summary judgment is appropriate only if the movant shows there is no genuine

dispute on any material fact and that [it] is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). On issues for which the

movant would bear the burden of proof at trial, it must affirmatively show the absence

of a genuine issue of material fact and support its motion with credible evidence

demonstrating that no reasonable jury could find for the nonmoving party on the

essential elements. Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993) (citing

United States v. Four Parcels of Real Prop. in Green & Tuscaloosa Ctys, 941, F.2d 1428, 1438

(11th Cir. 1991)).

                                             -7-
       On issues for which the nonmovant would bear the burden of proof at trial, the

movant has two options: (1) it may simply point out an absence of evidence to support

the nonmoving party’s case; or (2) it may provide “affirmative evidence demonstrating

that the nonmoving party will be unable to prove its case at trial.” Four Parcels, 941 F.2d

at 1438 (citing Celotex Corp., 477 U.S. at 325). “The burden then shifts to the nonmoving

party, who must go beyond the pleadings and present affirmative evidence to show that

a genuine issue of material fact exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006)

(citing Fitzpatrick, 2 F.3d at 1115–17).

       “A factual dispute is genuine ‘if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.’” Four Parcels, 941 F.2d at 1437 (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A court must view the evidence

and all reasonable inferences drawn from the evidence in the light most favorable to the

nonmovant, Battle, 468 F.3d at 759, so “when conflict arises between the facts evidenced

by the parties, [the] court credit[s] the nonmoving party’s version,” Evans v. Stephens, 407

F.3d 1272, 1278 (11th Cir. 2005). However, “[the] court need not permit a case to go to a

jury . . . when the inferences that are drawn from the evidence, and upon which the

nonmovant relies, are ‘implausible.’” Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 743

(11th Cir. 1996). “When opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a motion for summary

judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).



                                             -8-
                                   III.   DISCUSSION

       As Defendants’ MSJ for the design defect claims rests on the admissibility of Dr.

Durig’s testimony (see Docs. 63, 64), the Court addresses this issue first. The Court then

turns to Plaintiff’s manufacturing defect claims.

       A.      Design Defect Claims

       To support the design defect theory, Plaintiff contends that the Subject Blower

contained a design defect by including a plastic/polymer impeller without guarding

against the foreseeable risk of impeller failure. (Doc. 67, p. 4.) Plaintiff proffers the

testimony of Dr. Durig, a registered professional engineer who specializes in failure

analysis. (Id. at 9.)

       In evaluating the Subject Blower, Dr. Durig employed the safety analysis known

as the Failure Modes and Effects Analysis (“FMEA”), which is “step-by-step approach

for identifying all possible failures in a design, a manufacturing or assembly process, or

a product or service.” (Doc. 65-1, p. 4.) He also considered this data and information:




                                            -9-
(Id. at 2.)

        Following the FMEA, Dr. Durig identified as possible failure in the TB197BV “[t]he

failure or fracture of an impeller rotating at 16,000 rpm’s[, which] would create a

hazardous condition to the operator of the blower/vacuum or anyone standing nearby.”

(Id.) According to Dr. Durig, this was a known industry failure when such plastic

impellers were used in leafblowers:




                                           -10-
(Id. at 5.) Because the Subject Blower used such an impeller, Dr. Durig opined that “the

Troy-Bilt TB197BV is considered defective and unreasonably dangerous as the failure of

the plastic/polymer impeller rotating at a high speed (16,000 rpm’s) can be ejected out

of the blower/vacuum’s housing and strike the operator or bystander.” (Id. at 6.)

       After identifying this hazard, Dr. Durig followed the “Safety Hierarchy, used

when designing machinery and/or other products.” (Id. at 4.) The Safety Hierarchy

“specifies one should eliminate the hazard as its first option when dealing with designs

and known/foreseeable hazards.” (Id.) This could be done, according to Dr. Durig, by

using a “metal impeller”—this would “eliminate the plastic/polymer impeller fracturing

into many smaller pieces/projectiles,” and had been done a competitor, Toro. (Id.) But

replacing the TB197BV’s impeller with a metal impeller was not the only way to protect

against this hazard. Under the Safety Hierarchy, the “second option . . . is to guard against

the product hazard.” (Id.) Dr. Durig found “no guards in the [Subject Blower] to retain

the fractured parts of a rotating impeller that fails and keep them within the body of the

blower/vacuum.” (Id. at 4–5.) Rather, the Subject Blower had a “thin plastic housing.”

(Id. at 5.) So Dr. Durig found that:

       A metal lining or ring . . . would provide a layer of protection for the
       operator’s entire body, including his neck, face and eyes. The metal
       lining/ring would be attached to the inside of the housing such that if the
       plastic/polymer impeller failed, the fractured parts would come into
       contact with the metal lining/ring rather than fracturing the plastic housing
       of the blower/vacuum.

(Id.) Beyond these two steps, “warnings are the third option in the Safety Hierarchy to

alert the user of the product hazard,” and “instructions are the fourth option.” (Id.)


                                            -11-
       Against this backdrop, Defendants challenge Dr. Durig’s opinion as unreliable

(and therefore inadmissible) because Dr. Durig performed no testing on the Subject

Blower or on either proposed alternative design. (Doc. 64, pp. 3–4; Doc. 63, pp. 15–17.)

Plaintiff retorts that Dr. Durig employed a sufficiently reliable methodology to form his

ultimate opinions—the FMEA and Safety Hierarchy—and the lack of testing does not

render his testimony inadmissible. (Doc. 65, pp. 4–13.) On review, the Court agrees with

Plaintiff that Dr. Durig’s testimony meets the requirements of Daubert and is therefore

admissible. As Defendants’ main concern is the Reliability Requirement, the Court

focuses its analysis there.

       Boiled down, Dr. Durig’s opinion is that the Subject Blower is unreasonably

dangerous based on a design defect; the design defect being that the plastic/polymer

impeller it uses can fracture and then be ejected out of the housing. (Doc. 65-1, pp. 4–6.)

Dr. Durig then identifies two ways to ameliorate this defect: (1) using a metal impeller;

or (2) make the impeller’s housing more robust by attaching a metal lining or ring to

contain any small plastic pieces should an impeller fail. (Id.) He reached his opinion by

employing FMEA analysis and following the Safety Hierarchy and by considering

additional data and information. (Id.)

       As the FMEA is well-established within the field of engineering—which

Defendants do not contest—the Court finds that Dr. Durig’s methodology is sufficiently

reliable to render his testimony admissible. See, e.g., Covas v. Coleman Co., Inc., No. 00-

8541-CIV, 2005 WL 6166740, at *5–6 (S.D. Fla. May 22, 2008) (finding expert testimony

that applied relevant safety standards reliable despite lack of testing and physical

                                           -12-
examination of product). In so finding, the Court rejects Defendants’ argument that Dr.

Durig’s “alternative design” opinions are unreliable. (Doc. 64, p. 4; Doc. 63 pp. 15–17.)

The Court finds that to classify Dr. Durig’s opinions as “alternative designs” is a

misnomer, since his opinion centers on the hazard created by a plastic/polymer impeller.

(See Doc. 65-1, pp. 4–6; Doc. 63-4, p. 54:8–21.) This is the sine qua non of Dr. Durig’s

testimony—this product is defective because the fracture is foreseeable. (Doc. 63-4, p.

54:8–21.) After establishing this, Dr. Durig then opines how, under the Safety Hierarchy,

this hazard could be eliminated or guarded against. (Doc. 65-1, pp. 4–6; Doc. 63-4, pp.

55:24–57:5.) In context of his opinion, however, these options he identifies are part of the

Safety Hierarchy methodology, not specifically alternative designs. (See Doc. 63-4, p.

54:8–21.) So, that Dr. Durig did not test either option does not render his testimony

inadmissible.

       Yet even if this were an alternative design opinion, “Florida does not require a

plaintiff to prove the availability of an alternative design in design defect cases.” Diaz-

Granados v. Wright Med. Tech., Inc., No. 6:14-cv-1953-Orl-28TBS, 2016 WL 1337264, at * 3

n.8 (M.D. Fla. Apr. 1, 2016) (citing Aubin v. Union Carbide Corp., 177 So. 3d 489, 510 (Fla.

2015)). Where, as here with competitors using metal impellers (Doc. 65-1, p. 4), “the

proposed alternative design has been produced and put to practical use in the industry,

the expert does need to personally test it to satisfy Daubert.” Moncrieffe v. Clark Equip. Co.,

No. 06-22644-CIV-GOLD/MCALILEY, at *8 (S.D. Fla. July 23, 2008). With this, Dr.

Durig’s opinion and testimony is plainly admissible under Daubert, and Defendants’

Daubert Motion is due to be denied. All of Defendants’ identified issues with Dr. Durig’s

                                             -13-
testimony are proper fodder for cross-examination, not exclusion. And because

Defendants’ MSJ for the design defect claims depends on the inadmissibility of Dr.

Durig’s opinion, 2 the Court denies the MSJ on those grounds.

       B.     Manufacturing Defect Claims

       Next, Defendants seek summary judgment on Plaintiff’s manufacturing defect

claims because they are unsupported by expert testimony as required. (Doc. 63, p. 15.) In

response, Plaintiff maintains that given the nature of his claims, he is entitled to the Cassisi

inference and need not provide expert testimony. (Doc. 67, pp. 9–12.) Defendants counter

that the Cassisi inference is wholly inapplicable here, as evidenced by the evolution of its

application and the record evidence. (Doc. 70, pp. 3–8.)

       Cassisi v. Maytag Co., 396 So. 2d 1140 (Fla. 1st DCA 1981) was a landmark case on

a plaintiff’s burden for manufacturing defect claims when there is “proof of the

[product’s] malfunction during normal operation.” Id. at 1150. The court held that “when

a product malfunctions during normal operation, a legal inference . . . arises, and the

injured plaintiff thereby establishes a prima facie case for jury consideration.” Id. at 1147

(citing Greco v. Bucciconi Eng’g Co., 283 F. Supp. 978 (W.D. Pa. 1967), aff’d 407 F.2d 87 (3d

Cir. 1969)). There, the plaintiff left her home with her dryer running and came back to




       2The MSJ also argues that summary judgment is appropriate for the design defect
claims based on Plaintiff’s failure to show that the design defect cause his eye injury
because “the experts agree that if Mr. Jones had worn the recommended eye protection,
then he would not have injured his eye at all.” (Doc. 63, p. 17.) Putting aside that Dr.
Durig opined that eye protection would not eliminate the hazard posed by the Subject
Blower (Doc. 63-4, pp. 67:12–68:7), here, as in most cases, causation is a jury issue. See
McCain v. Fla. Power Corp., 593 So. 2d 500, 502 (Fla. 1992).
                                             -14-
find her house “ravaged by fire.” Id. at 1143. Her expert “was unable to pinpoint a specific

defect within the dryer,” but offered the opinion “that the fire had begun inside the

dryer,” potentially based on an “electrical short.” Id. After extensive consideration, the

court determined that based on the nature of the accident, the type of product, the level

of control exercised by the user while operating the product, its history of use and repair,

and the expert’s opinion, the plaintiff had sufficiently provided “evidence of the

product’s defective condition at both the time of the injury and at the time of sale.” Id. at

1153. To invoke the Cassisi inference, a court must consider the application of these factors

to the product in question. See id. at 1152–53.

       Here, the Court finds Cassisi inapplicable to the Subject Blower. First, as

Defendants point out (Doc. 70, p. 3), the Subject Blower still exists and was reviewed by

Plaintiff’s expert who specifically offered no opinion on possible manufacturing defects.

(Doc. 63-4, pp. 31:9–32:9 (Dr. Durig’s deposition)); see also Cannioto v. Louisville Ladder,

Inc., 449 F. App’x 797, 798 (11th Cir. 2011) (affirming district court’s decision finding

Cassisi inapplicable based in part on district court’s finding that “the [product] in question

still existed and had been inspected by the plaintiffs’ expert”). 3

       The Cassisi factors do not support extending Plaintiff a Cassisi inference here, even

when the facts are viewed in Plaintiff’s most favorable light. Little is known about the

Subject Blower’s product history, including the date of purchase, whether it was used




       3While unpublished opinions are not binding precedent, they may be considered
as persuasive authority. See 11th Cir. R. 36-2; see also United States v. Almedina,
686 F.3d 1312, 1316 n.1 (11th Cir. 2012).
                                             -15-
exclusively by church employees, and whether it was ever dropped or damaged. (Doc.

67-2, pp. 6:3–7:16, 12:10–12, 13:7–14:2.) The TB197BV had a two-year manufacturer

warranty, but the Subject Blower had been used for at least three years. (Id. at 6:18–7:16;

Doc. 70-2, p. 68:18–24.) Under the TB197BV’s operation manual, “normal” use of the

blower/vacuum is limited to household use, not in other settings like the church here.

(Doc. 70-2, p. 64:1–9.) These “condition” factors therefore weigh against applying Cassisi

here.

        What’s more, “unlike a dryer, which is operated simply by pushing a few

buttons,” operating the Subject Blower “requires substantial human agency of the sort

not contemplated by the Cassisi Court.” See Garner v. Ford Motor Co., 166 F. Supp. 3d 1261,

1268 (M.D. Fla. 2015). For the Court, this factor is particularly controlling and militates

against Plaintiff, as the TB197BV’s primary purpose is to hurl debris around at high rates

of speeds. (Doc. 65-1, p. 3 (Dr. Durig describing the TB197BV); Doc. 70-2, pp. 63:24–64:15

(TB197BV’s function is to blow debris).) How the Subject Blower is operated, what type

of debris is moved, the outside conditions, and other details surrounding its use depend

wholly on the operator, not the product. In Cassisi’s words, “[t]he user’s relationship”

with the TB197BV “normally involve[s] hazardous conduct or active participation.” 396

So. 2d at 1152. It is not “somewhat passive and custodial in nature,” like that of “self-

operating” products—“television sets, electric stoves, clothes washers or dryers.” Id.

Thus, Cassisi’s legal inference simply cannot be extended to the Subject Blower. E.g.,

Garner, 166 F. Supp. 3d at 1267–68; Cannioto, 449 F. App’x at 798–99.



                                           -16-
      Without Cassisi, Plaintiff has not demonstrated a genuine issue of material fact to

survive summary judgment for his manufacturing defect claims. (See Doc. 67, pp. 8–12

(Plaintiff relying on Cassisi for these claims).) Hence, the Court grants Defendants’ MSJ

for these claims. (Doc. 63, p. 15.) This action will proceed on Plaintiff’s design defect

claims found in Counts I through IV of the Complaint. (Doc. 2, ¶¶ 29–60.)

                                  IV.    CONCLUSION

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.     Defendants’ Motion in Limine to Preclude the Testimony of Dr. Durig with

             Incorporated Memorandum of Law (Doc. 64) is DENIED.

      2.     Defendants’ Motion for Final Summary Judgment with Incorporated

             Memorandum of Law (Doc. 63) is GRANTED IN PART AND DENIED IN

             PART:

             a.     The Court GRANTS summary judgment in Defendants’ favor on

                    Plaintiff’s manufacturing defect claims found in Counts I through IV

                    of the Complaint (Doc. 2, ¶¶ 29–60).

             b.     In all other respects, the Motion is DENIED.

      3.     The Clerk is DIRECTED to enter judgment in Defendants’ favor and

             against Plaintiff on the manufacturing defect claims contained in Counts I

             through IV of the Complaint (Doc. 2, ¶¶ 29–60).

      4.     This matter will proceed to trial on Plaintiff’s remaining claims.

      DONE AND ORDERED in Chambers in Orlando, Florida, on March 19, 2019.



                                          -17-
Copies to:
Counsel of Record




                    -18-
